Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 23, 2020

                                       No. 04-20-00559-CV

                                   Venkateswar Rao KODATI,
                                           Appellant

                                                v.

                                     Nagalatha VINNAKOTA,
                                             Appellee

                    From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015-CI-02059
                          Honorable Angelica Jimenez, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice


        On December 22, 2020, the district clerk responsible for preparation of the clerk’s record
filed a notification of late record stating the clerk’s fee has not been paid. On December 23,
2020, we issued a memorandum opinion and judgment in this appeal granting appellant’s motion
to dismiss the appeal. Accordingly, we DENY AS MOOT the district clerk’s notification of late
record.

           It is so ORDERED December 23, 2020.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT